Citation Nr: 0703250	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD.  

3.  Entitlement to service connection for congestive heart 
failure as secondary to service-connected PTSD.  

4.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected PTSD.  

5.  Entitlement to service connection for a skin disorder, 
right lower extremity, as a result of exposure to Agent 
Orange.

6.  Whether the appellant filed a timely request for waiver 
of recovery of indebtedness in the amount of $5270.00.

7.  Propriety of an overpayment of $2,157.67 covering a 
period of May 10, 2000, through July 31, 2003, regarding a 
dependent's school attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) which denied waiver of 
overpayment, and January 2004 rating decision. 

The issues of a rating in excess of 50 percent for service-
connected PTSD and overpayment regarding school attendance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence determined 
that hypertension was not related to PTSD.  

2.  The competent and probative medical evidence has 
attributed congestive heart failure to other medical causes 
than PTSD.  

3.  The competent and probative medical evidence has 
attributed erectile dysfunction to other medical causes than 
PTSD.  

4.  Though the veteran is presumed to have been exposed to 
Agent Orange given the nature of his military service, his 
right lower extremity skin disorder has been medically 
attributed to non-service-connected peripheral vascular 
disease.  

6.  The appellant filed a request for waiver of the 
overpayment in October 2003, which was in excess of 180 days 
after a December 2002 notice of the indebtedness was sent to 
him.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately related to service-
connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).  

2.  Congestive heart failure is not proximately related to 
service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).  

3.  Erectile dysfunction is not proximately related to 
service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).  

4.  A skin disorder of the right lower extremity may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

5.  The appellant did not timely request a waiver of recovery 
of overpayment of compensation benefits.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
April 2004 and May 2005 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the April 2004 letter 
informed the veteran that medical evidence should show a 
connection between PTSD and hypertension, erectile 
dysfunction, and congestive failure.  Also, the RO informed 
the veteran that VA would consider that a skin condition was 
associated with dioxin exposure if he sent scientific or 
medical evidence showing that a claimed condition was 
medically associated with dioxin exposure.  The letter also 
provided information that certain chronic diseases in the 
event that a veteran served in Vietnam would be subject to an 
automatic presumption of service connection.  Though the 
record does not contain a letter in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), any 
such error does not impose prejudice.  Particularly, because 
the claims of service connection are denied below, any issue 
related to a disability rating and effective date are 
rendered moot.  

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
April 2004 letter when it stated the following:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The sufficient April 2004 notice letter was issued prior to 
the rating decision on appeal, and regardless, the RO also 
issued a July 2005 supplemental statement of the case (SSOC) 
following all of the notification letters.  See Mayfield v. 
Nicholson, No. 02-1077, slip. op. at 4 (U.S. Vet. App. Dec. 
21, 2006) (recognizing that a timing-of-notice error, as 
determined in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir 
2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains VA treatment reports from 1999 to 2005, and 
VA examinations from September 2004, which are thorough and 
sufficient for a decision because the specific medical 
questions relevant to this appeal were addressed.  See 
38 C.F.R. § 3.159(c)(4)(B).  

The Board is not aware of the existence of any additional 
relevant evidence which ought to be obtained for disposition 
of the claims below, and nor has the veteran identified any 
additional records, and therefore, no further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Because the 
veteran has received adequate notice under the VCAA no 
prejudice results in proceeding with the issuance of a final 
decision for the issues below.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

It is additionally noted that VCAA notice provisions do not 
apply to waiver claims. Barger v. Principi, 16 Vet. App. 132 
(2002).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Analysis

	Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), such as chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).  

The record contains a September 1999 VA vascular surgery 
clinic note that indicated venous stasis ulcers and a plan of 
ointment.  By March 2004, the veteran's past medical history 
reflected hypertension since the 1980s, deep vein thrombosis 
on Coumadin for 4-5 years, and chronic venous insufficiency, 
among other things.  

In March 2004, the veteran filed claims of secondary service 
connection and a claim of service connection for a skin 
disorder due to Agent Orange exposure.  

In September 2004, the veteran underwent multiple VA 
examinations.  

In terms of erectile dysfunction, the veteran related that he 
had had difficulties for the previous 15 years, and the 
examiner determined that the diagnosis of erectile 
dysfunction was secondary to the side effects of medication 
for his hypertension and heart failure.  It was also 
secondary to the veteran's peripheral vascular disease, and 
the examiner stated that it was not secondary to PTSD.  

The veteran also related that he had had heart attacks but 
was not quite sure how many.  The veteran related dyspnea on 
exertion and some lightheadedness in the morning.  The 
examiner noted the veteran's current medications, and 
commented that the side effects obviously were to lower his 
blood pressure and reduce the work of his heart, which in 
turn would give the veteran symptoms of erectile dysfunction.  
After a physical assessment, the examiner stated that there 
was no present evidence of congestive heart failure, although 
there was evidence of peripheral vascular disease.  It was 
felt that the veteran had likely had congestive heart failure 
secondary to his current medications and the placement of an 
automatic implantable cardioverter/defibrillator (AICD), and 
that the heart failure was likely secondary to ischemic and 
from hypertension probably multifactorial.  The examiner 
noted that the veteran had been a smoker for a long term, 
which had given him peripheral vascular disease added to 
ischemia of his coronaries.  It was opined that the veteran's 
likely ischemic atherosclerotic heart disease as well as 
peripheral vascular disease was not related to PTSD, but 
rather was related to an underlying history of smoking and 
hypertension.  

Further, the veteran stated that he had had hypertension 
since his 20s.  Testing showed blood pressure on the low side 
of 105/75.  The examiner noted that at the time the veteran's 
hypertension was well-treated; however, he had 
atherosclerotic complications of hypertension like congestive 
heart failure, which was multifactorial secondary to 
hypertension.  Also, atherosclerotic disease was from the 
veteran's tobacco abuse and likely hyperlipidemia.  The 
examiner stated that the veteran's hypertension was not 
secondary to PTSD, and the diagnosis was essential 
hypertension secondary to age of onset.

At the assessment concerning his skin, the veteran stated 
that he had started to have skin breakdown of his right lower 
extremity over the previous 5-10 years and it had gotten 
progressively worse.  The veteran currently used compression 
stockings at all times and Lasix for fluid diminishment.  
Objective findings indicated edema on his right lower 
extremity from the shin down, and no ulcerations.  There was 
some breakdown of the skin secondary to the edema and his 
peripheral vascular disease.  Pulses in the right lower 
extremity were barely palpable.  The diagnosis was peripheral 
vascular disease causing chronic venous stasis changes, which 
was not secondary to Agent Orange exposure for several 
reasons.  The examiner noted that it was affiliated with the 
veteran's exam findings, which revealed barely palpable 
pulses.  It was felt that the veteran was probably on 
Coumadin for both his peripheral vascular disease and his low 
ejection fraction, which was not helping to contribute to the 
situation.  The examiner felt that the skin problem was not 
related to his PTSD or Agent Orange exposure.  

A December 2004 VA outpatient note indicated chronic non-
healing ulcers of his right leg and ankle.  A January 2005 VA 
treatment note indicated the veteran's complaint of non-
healing venous stasis ulcer on left lower extremity.  He had 
been treated for this greater than fiver years with multiple 
areas of skin breakdown.  The veteran wore compression 
stockings on the left but not on the right.  The assessment 
was suspected saphenofemoral incompetency, and possible vein 
stripping.  

Based upon the veteran's service, which according to his DD 
Form 214 involved 11 months and 28 days of foreign service in 
USARPAC and National Defense Service Medal, Vietnam Service 
Medal w/2 Bronze Service Stars, Republic of Vietnam Campaign 
Medal, Combat Infantryman Badge, and Vietnam Gallantry Cross 
w/Palm, he is presumed to have been exposed to Agent Orange, 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.313.  
The record does not show, however, that the veteran currently 
has a skin disease listed in 38 C.F.R. § 3.307(a)(6)(ii), 
which is subject to presumptive service connection.  Rather, 
the most probative and competent medical evidence, i.e., the 
September 2004 VA examination report, attributed right lower 
extremity skin problems as a manifestation of peripheral 
vascular disease.  Additionally, the record lacks any medical 
evidence establishing service connection with proof of actual 
direct causation between exposure to herbicide agents and 
current skin problems.  

It is thus recognized that VA routinely relies on the opinion 
of a competent medical expert, see Owens v. Brown, 7 Vet. 
App. 429, 433 (1995), and Bloom v. West, 12 Vet. App. 18 
(1999), because the Board cannot generate its own medical 
conclusion, see Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, probative opinions are crucial for 
adjudication.  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (observing that "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches," and "as is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators"); Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (recognizing that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

As such, various September 2004 VA examiners also found that 
hypertension, erectile dysfunction, and congestive heart 
failure were not related to the veteran's PTSD.  Rather, 
erectile dysfunction was related to medication, and 
congestive heart failure (atherosclerotic heart disease as 
well as peripheral vascular disease) was related to tobacco 
abuse and hypertension.  In turn, hypertension was not 
related to PTSD, but rather was secondary to age of onset.  
Because the question of whether a disorder (e.g., erectile 
dysfunction, congestive heart failure, and hypertension) is 
proximately related to another disorder (e.g., PTSD), is a 
medical question requiring expertise, the Board relies upon 
the September 2004 VA examiners' opinions.  The examination 
reports reflect that each respective examiner solicited a 
subjective history from the veteran, and clearly understood 
the medical question being asked by VA.  Also, the 
examination reports offered a rationale for opinions that 
erectile dysfunction, congestive heart failure, and 
hypertension were not related to PTSD in that the disorders 
were attributed to other medical causes like, for example, 
tobacco abuse.  

Further, the record does contain any other, let alone equally 
probative, competent evidence that defines a relationship 
between service-connected PTSD and a secondary disorder.  The 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent; though the veteran is competent 
to report symptoms, he does not have medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Because a preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).



	Waiver of overpayment 

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled.  38 C.F.R. § 
1.962.

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

The record contains a July 2002 letter that indicated the RO 
had received information concerning the veteran's 
incarceration as of December 2001 for a felony offense.  It 
thus pointed out that the veteran's disability compensation 
would be reduced, and the adjustment resulted in an 
overpayment of benefits.  A September 2002 Report of Contact 
indicated that the veteran was still incarcerated.  

A November 2002 letter enacted the reduction of benefits, and 
indicated that the veteran would be notified shortly 
thereafter concerning the exact amount of overpayment and 
information about repayment.  An envelope indicated that the 
letter had been returned for a bad address.

A December 5, 2002, letter that had been sent to the Bank of 
American soliciting the veteran's current address had a 
notation written upon it that reflected the address on the 
previously issued November 2002 letter.  In February 2003, 
the veteran sent a letter to the RO asking that his benefits 
be restored, and that he had been incarcerated from mid-
December to the end of January 2003 for a parole violation.  

The veteran submitted an October 2003 statement and stated 
that while incarcerated he had no facts or evidence to 
request a waiver because any record of debt or other 
information had been left and lost in his old apartment.  

A November 2003 decision from the Committee on Waivers 
related that in December 2002 the Debt Management Center had 
sent a letter to the veteran advising him that he had an 
overpayment of $5,270.00 and informing of his right to 
request a waiver and the time limit to request the waiver.  
Thereafter, the RO had not received a waiver request from the 
veteran until October 2003, which was well past the 180 days 
time limit for filing an application for waiver.  Thus, the 
waiver request was denied for untimely application.  

Though the December 2002 letter does not appear to be in this 
claims file, the Board notes that the veteran, via his 
representative, does not dispute that he received the letter.  
Rather, he contended, via his representative, that his 
request for waiver was late because he had lost all of his 
paperwork when he was incarcerated.  Furthermore, there is no 
evidence that any other correspondence that could be 
construed as a request for waiver was received by VA until 
the veteran's request for waiver was received in October 
2003, and he does not contend otherwise.  Based on the above 
analysis, the Board concludes that the veteran's application 
requesting waiver of the indebtedness at issue was not timely 
filed.  No relevant exceptions to the legal criteria have 
been provided or are applicable in this case, and therefore, 
the Board has no authority to disregard the limitations 
pertaining to timeliness standards for waiver requests under 
38 C.F.R. § 1.963(b)(2).  

It is also noted that the veteran's representative argued 
that the veteran should not have been subject to reduction of 
his VA compensation until the 62nd day of each period of 
confinement for a parole violation related to the original 
felony.  To the extent that this is intended to address the 
validity of the debt, the Board notes that November 2003 
decision from the Committee noted that the Texas Department 
of Criminal Justice indicated that the veteran had been 
incarcerated on December [redacted], 2001, for a felony, and 
therefore the period of overpayment resulting in an amount of 
$5,270.00 covered a period of February 16, 2002, to November 
30, 2002.  Subsequently, the veteran reported that he had 
been incarcerated again from December [redacted], 2002, to January 
[redacted], 2003, for a parole violation.  This latter period has 
evidently not been included in VA's calculation of the 
$5,270.00 debt, and thus, any argument related to its impact 
on the validity of the debt of $5,270.00 is rendered moot.  

Finally, though the veteran's representative argued that the 
veteran had improperly never received information about 
apportionment of benefits during incarceration, a review of 
the record indicates that the RO had, in fact, notified the 
veteran of such information in a September 2002 letter.  


ORDER

Service connection for hypertension as secondary to PTSD is 
denied.

Service connection for congestive heart failure as secondary 
to PTSD is denied.

Service connection for erectile dysfunction as secondary to 
PTSD is denied.

Service connection for skin disorder of the right lower 
extremity as due to Agent Orange exposure is denied.  

The appeal seeking waiver of recovery of the veteran's 
overpayment of compensation benefits in the calculated amount 
of $5,270.00 is denied.


REMAND

PTSD

In light of the VCAA, additional evidentiary development is 
necessary for the reasons explained below.

The record indicates that a June 1993 rating decision granted 
service connection for PTSD and assigned an initial rating of 
50 percent.  In March 2004, the veteran sought an increased 
rating.

A December 2004 VA mental health outpatient note indicated 
that the veteran had severe PTSD.  He also underwent a VA 
examination that month, but a mental status examination was 
not performed (which is necessary to provide objective 
findings concerning manifestations of the veteran's PTSD).  
Also, the examiner focused on the fact that the veteran 
failed to provide specific details about his traumatic event.  
It is noted, however, that because service connection had 
already been established when the December 2004 examination 
was performed, the primary focus should have been current 
symptomatology.

Thus, in order to properly evaluate the present severity of 
the veteran's PTSD, another VA examination should be 
provided.  

Overpayment regarding school attendance 

This issue should be readjudicated by the RO in light of the 
evidence cited below.  

The record contains a May 2003 letter wherein the RO informed 
the veteran that it had received information his son had been 
enrolled in school only through May 2000, and thus the 
veteran had been erroneously paid an additional amount for 
his son's schoolchild status through March 2003.  The RO 
cited evidence that information from Northwest Mississippi 
Community College had shown that the veteran's son was 
enrolled as a student from August 1999 to May 2000.  A July 
2003 RO letter imposed the reduction.  In October 2003, the 
veteran filed a statement that when he had been incarcerated 
he had not been in contact with his son, who had changed 
schools and entered Shelby County Community College.  

A November 2003 decision from the Committee on Waivers 
indicated that an overpayment of $2,157.67 had been created 
due to non-confirmation of the veteran's son's school 
attendance from May 2000 onwards.  Weighing all applicable 
elements, the Committee felt that it would not be against 
good conscience and equity to deny the waiver.  

In a March 2004 statement of the case the RO acknowledged the 
veteran's statement that his dependent son had changed 
schools and had continued to attend school, and that such 
information would be provided to the Veterans Service Center 
for consideration.  The SOC noted that if it was determined 
that the dependent should be added back to the veteran's 
award for a period of school attendance, that action would 
decrease the veteran's overpayment in the amount of that 
award.  

Thereafter, the record contains a March 2004 Report of 
Contact that indicated "Shelby State Community College" 
(identified by the veteran as the school to which his son had 
transferred) had changed to "Southwest Community College."  
This latter school confirmed the attendance of the veteran's 
son as continuous from the fall semester of 2000, and that he 
was enrolled through May 2004.  

Thus, the RO issued a March 2004 letter that informed the 
veteran his son would be added to his award effective June 1, 
2000, and through March [redacted], 2003, the 23rd birthday.  

Despite the preceding information, the veteran's 
representative argued in a December 2006 brief that the 
evidence showed the veteran's son had been in an approved 
school during the period in question, and thus a waiver for 
$2,157.67 was in order.

Thus, this matter is referred to the RO for any final 
adjudicatory action that may still be required, including 
notifying the veteran of the status of his overpayment in 
light of the March 2004 award letter.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  

2.  Copies of all outstanding records of 
treatment received by the veteran for the 
disabilities at issue from VA and non-VA 
medical providers should be obtained and 
made part of the record.

3.  The veteran should be scheduled for a 
VA psychiatric examination for the purpose 
of determining the current severity of 
service-connected PTSD.  The examiner 
should review the claims file, including 
any additional records obtained pursuant to 
this remand, and provide findings 
concerning symptomatology of the veteran's 
PTSD.  A mental status evaluation should be 
performed with a GAF score.  

4.  In light of the evidence cited above 
and particularly a March 2004 award letter 
that informed the veteran his son would be 
added to his award effective June 1, 2000, 
and through March [redacted], 2003, the RO should 
readjudicate the issue of entitlement to 
waiver of an overpayment of $2,157.67 
concerning the veteran's son's school 
attendance covering a period of May 10, 
2000, through July 31, 2003.  

The RO should also readjudicate a claim for 
a rating in excess of 50 percent for 
service-connected PTSD.

If the determination remains unfavorable, 
the veteran and his representative should 
be provided a supplemental statement of the 
case with adequate time to respond prior to 
the matter being returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


